DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                          LEONARD CAMERON,
                              Appellant,

                                        v.

                          STATE OF FLORIDA,
                               Appellee.

                                  No. 4D18-69

                                 [April 12, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Bernard I. Bober,
Judge; L.T. Case No. 98-22930CF10A.

  Leonard Cameron, Punta Gorda, pro se.

  No brief filed for appellee.

PER CURIAM.

  Affirmed.

WARNER, GROSS and LEVINE, JJ., concur.

                            *           *           *

  Not final until disposition of timely filed motion for rehearing.